UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                         Plaintiff,                                  ORDER

                 –v–                                              18-cr-0306 (ER)

  KASHEEN SAMUELS,

                         Defendant.

Ramos, D.J.:

       The Southern District of New York has reconfigured courtrooms and other spaces in its

courthouses to allow jury trials to proceed as safely as possible during the COVID-19 pandemic.

Under the centralized calendaring system currently in place, the Clerk’s Office schedules cases

for jury selection. The Court has been notified that this case is scheduled for jury selection on

July 21, 2021 at 9:30 a.m.

       Trial will commence, as previously scheduled, on July 26, 2021, at 9:30 a.m. The July

22 final pretrial conference is hereby rescheduled for July 19, 2021 at 2:30 a.m.

       SO ORDERED.

     Dated: June 3, 2021
            New York, New York
                                                           ________________________
                                                            Edgardo Ramos, U.S.D.J.
